DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 14-33 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 14 the prior art of record fails to teach or suggest alone, or in combination separately collecting a transmit power of the terminal at different time points during a second duration after a first duration from a power-on moment to obtain a plurality of transmit powers; calculating an average transmit power of the transmit powers; determining, based on the average transmit power, an electromagnetic radiation specific absorption rate (SAR) corresponding to the average transmit power; determining that the electromagnetic radiation SAR is greater than a preset threshold; and decreasing the transmit power after the second duration in response to determining that the electromagnetic radiation SAR is greater than the preset threshold.

Regarding claim 24, the prior art of record fails to teach or suggest alone, or in combination
separately collect, at different time points during a second duration after a first duration from a power-on moment of the terminal, a transmit power used by the transceiver to send the signal to obtain a plurality of transmit powers; calculate an average transmit power of the transmit powers; determine based on the average transmit power, an electromagnetic radiation specific absorption rate (SAR) corresponding to the average transmit power; determine that the electromagnetic radiation SAR is greater than a preset threshold; and decrease the transmit power after the second duration in response to determining that the electromagnetic radiation SAR is greater than the preset threshold.

Regarding claim 33, the prior art of record fails to teach or suggest alone, or in combination separately collect a transmit power of the apparatus at different time points during a second duration after a first duration from a power-on moment to obtain a plurality of transmit powers; calculate an average transmit power of the transmit powers; determine, based on the average transmit power, an electromagnetic radiation specific absorption rate (SAR) corresponding to the average transmit power;
determine that the electromagnetic radiation SAR is greater than a preset threshold; and decrease the transmit power after the second duration in response to determining that the electromagnetic radiation SAR is greater than the preset threshold.

Wilson et al. (US 2012/0021800) discloses a terminal (user equipment) (fig. 1 and P:0025) comprising: a transceiver (fig. 1 numbers 106-1-N) configured to wirelessly receive and transmit a signal (fig. 1 numbers 106-1-N and P:0025); and a processor (controller)(fig. 1 number 102) coupled to the transceiver (P:0026 lines 1-5) , comprising : (P:0020), a component configured to determine a time-average transmission power level associated with the wireless UE device; a component configured to compare the time-average transmission power level with a first time-averaged transmission power limit threshold, the first time-averaged transmission power limit threshold having a value that depends on a transmission power history for the UE device; and a component, operable responsive to the average transmission power level meeting or exceeding the first time-averaged transmission power limit threshold, configured to reduce a transmission power level of the UE device (P:0020), the  wireless UE device may also include a storage element for storing the transmission power level history associated 
with the wireless UE device, wherein the transmission power level history comprises data tracked over a time window relative to one or more variables, wherein the time window may be fixed, variable, or a sliding window (P:0020).   
.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865.  The examiner can normally be reached on M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KEITH FERGUSON/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        April 9, 2021